Citation Nr: 1424630	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-25 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the October 2013 hearing, the Veteran indicated that there were outstanding private medical records that were pertinent to his claims.  Specifically, he testified that he had received treatment from Dr. Sullivan since the 1970s or 1980s.  The claims file currently contains medical records from Dr. Sullivan, but these records are dated from June 1991 to September 2007.  

In addition, the Veteran asserts that his disabilities may be related to his service-connected shrapnel fragment wound of the left leg.  At a VA examination in February 2011, an examiner provided an opinion as to whether the left knee and back disabilities were caused by the shrapnel fragment wound of the left leg.  The examiner did not, however, express an opinion with respect to whether the shrapnel fragment wound had aggravated either the left knee or back disabilities.  For this reason, another opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all pertinent medical treatment for his back and left knee.  After receiving authorization, request outstanding treatment records from any identified treatment provider, to include those from Dr. Sullivan that date from 1970 to June 1991.

2.  Thereafter, arrange for the claims folder, and any pertinent evidence in Virtual VA that is not in the claim folder, to be provided to the February 2011 VA examiner for an addendum to the report.  The examiner should again review the Veteran's pertinent history as noted in the claim file.  The examiner is to provide a medical opinion as to whether the Veteran's service-connected shrapnel fragment wound of the left leg aggravates the left knee and/or his back condition. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If an examiner finds that the service-connected shrapnel fragment wound has an effect on either the left knee or the back, the examiner must comment on when the onset of "aggravation" took place and whether the claim file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the claimed disabilities.  

If a baseline is established, the examiner must comment on how much the claimed left knee and back disabilities have worsened in severity as a result of the natural progress of the disabilities if at all, from the time of the baseline to the current level of severity.  See 38 C.F.R. § 3.310(b).

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Finally, after undertaking any additional development necessary, readjudicate the claims.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

